United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., widow of J.W., Appellant
and
DEPARTMENT OF THE NAVY, MARE
ISLAND NAVAL SHIPYARD, Vallejo, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0955
Issued: October 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 18, 2015 appellant filed a timely appeal from a February 18, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $2,019.34 for the period July 27 to August 23, 2014; (2) whether she was at fault in
the creation of the overpayment; and (3) whether OWCP properly reduced appellant’s continuing
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the February 18, 2015 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

compensation benefits by deducting $203.00 every 28 days as a means of recovering the
overpayment of compensation.
On appeal, appellant reiterated her argument that she was not at fault in creating the
overpayment.
FACTUAL HISTORY
The employee, a 57-year-old aircraft mechanic, quality control and metals inspector died
on September 24, 1993 after having worked for the employing establishment for several periods
of employment (1961 to 1969) and (1981 to 1991) where he had either heavy or light asbestos
exposure. By decision dated May 1, 1996, OWCP ultimately accepted that appellant’s death was
employment related and granted appellant survivor benefit compensation. Appellant had been
receiving survivor benefits from Office of Personnel Management (OPM) from August 25, 1993
to May 31, 1996. She retroactively elected to receive FECA benefits and by decision dated
July 23, 1996 she was advised of her compensation benefits commencing June 1, 1996 which
would be retroactive to August 25, 1993. Upon the employee’s death, the wife of the employee
(appellant) filed a claim for survivor benefits claiming his death was employment related.
On September 19, 2014 appellant advised OWCP that her bank account information on
file was incorrect. She thought Commerce Bank had notified OWCP that her account was
closed, but it had not. Appellant requested that her compensation payment be reissued to her
account at New Era Bank.
On September 26, 2014 OWCP notified appellant that if it reissued the check to her home
address it would delay her compensation payment. To avoid a delay, appellant went through the
electronic compensation process. New Era Bank scanned a canceled check for her and sent it to
OWCP. OWCP received the document and advised appellant that it would reissue a direct
payment to be deposited into her New Era Bank account on October 3, 2014.
OWCP payment records establish that an electronic funds transfer (EFT) check in the
amount of $2,019.34 for the period July 27 to August 23, 2014 had been deposited and processed
through Commerce Bank on August 22, 2014. It made arrangements to cancel the EFT check
sent to Commerce Bank and reissued appellant’s compensation payment via direct pay to New
Era Bank. OWCP payment records establish that an EFT check in the amount of $2,019.34 for
the period July 27 to August 23, 2014 was deposited and processed through New Era Bank on
October 3, 2014.
The record contains documentation indicating that Commerce Bank returned an EFT
check dated September 19, 2014 in the amount of $2,038.30 to the treasury department.
On January 16, 2015 OWCP issued a preliminary determination that appellant had
received an overpayment of compensation in the amount of $2,019.34 because she received a
double payment for the period July 27 to August 23, 2014. It found that she was at fault in
creating the overpayment because she accepted a payment that she knew or reasonably should
have known was incorrect.

2

In a January 30, 2015 letter, appellant stated that she had not been overpaid and did not
receive an additional compensation check. She explained that New Era Bank purchased
Commerce Bank in July 2014 and failed to meet the deadline to have automatic deposits
transferred between banks. Appellant stated that on September 19, 2014 her scheduled
compensation check went to Commerce Bank and they told her that they had to send the check
back to the treasury department. On October 3, 2014 she received her compensation check for
September 2014 at New Era Bank.
By decision dated February 18, 2015, OWCP finalized its preliminary determination that
appellant had received an overpayment of compensation in the amount of $2,019.34 for the
period July 27 to August 23, 2014. It further found that she was at fault in the creation of the
overpayment and reduced her continuing compensation benefits by deducting $203.00 every 28
days as a means of recovering the overpayment of compensation.
LEGAL PRECEDENT -- ISSUE 1
FECA authorizes payment of compensation for the disability or death of an employee
resulting from personal injury sustained while in the performance of duty.3 An overpayment
arises where an employee receives multiple payments from OWCP for the same period of lost
wages. Section 8129(a) of FECA provides authority for recovery of an overpayment made to an
individual because of an error of fact or law.4
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $2,019.34 for the period July 27 to August 23, 2014.
On September 19, 2014 appellant advised OWCP that her bank account information on
file was incorrect. She thought Commerce Bank had notified OWCP that her account was
closed, but it had not. Appellant wanted her compensation payment to be reissued to her account
at New Era Bank. OWCP made arrangements to cancel the EFT check sent to Commerce Bank,
however, an EFT check in the amount of $2,019.34 for the period July 27 to August 23, 2014
had already been deposited and processed through Commerce Bank on August 22, 2014.
Nonetheless an EFT check in the amount of $2,019.34 for the period July 27 to August 23, 2014
was also deposited and processed through New Era Bank on October 3, 2014. Thus, the record
establishes that appellant was paid twice for the period July 27 to August 23, 2014.
There is no evidence that appellant returned the duplicate payment. The record
establishes that an EFT check dated September 19, 2014 in the amount of $2,038.30 was
canceled and returned to the treasury department. However, this compensation check was for the
period August 24 to September 20, 2014, not the period in question. Accordingly, the Board
finds that appellant received an overpayment of compensation in the amount of $2,019.34 for the
period July 27 to August 23, 2014.
3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

3

LEGAL PRECEDENT -- ISSUE 2
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in either accepting or creating the overpayment.5 Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure that payments
she receives from OWCP are proper.6 Recipients must show good faith and exercise a high
degree of care in regard to receipt of their benefits.7 A recipient will be found to be at fault with
respect to creating an overpayment if she accepted a payment which she knew or should have
known to be incorrect.8
ANALYSIS -- ISSUE 2
The Board finds that appellant was at fault in the creation of the overpayment.
OWCP found appellant at fault because she accepted payment which she knew or should
have known to be incorrect. Whether an individual is at fault in creating an overpayment
depends on the circumstance of the overpayment.9 The degree of care expected may vary with
the complexity of those circumstances and the individual’s capacity to realize that she is being
overpaid.10 In determining fault OWCP applies a reasonable person standard.11
In a January 30, 2015 letter, appellant stated that she had not been overpaid and did not
receive an additional compensation check. She explained that that New Era Bank purchased
Commerce Bank in July 2014 and failed to meet the deadline to have automatic deposits
transferred. Appellant indicated that on October 3, 2014 she received her compensation check
for September 2014 at New Era Bank. The Board finds, however, that the October 3, 2014
compensation check was for the period July 27 to August 23, 2014, not the month of
September 2014.
As noted, appellant advised OWCP on September 19, 2014 that her account at Commerce
Bank had been closed and requested that her compensation payment be reissued to her new
account at New Era Bank. On September 26, 2014 OWCP notified her that if it reissued the
check to her home address it would delay her compensation payment. To avoid a delay,
appellant went through the electronic compensation process. OWCP received the electronic
deposit document and advised her that it would reissue a direct payment to be deposited into her
New Era Bank account on October 3, 2014. Payment records establish that an EFT check in the
5

Id. at § 8129(b); 20 C.F.R. § 10.433(a).

6

20 C.F.R. § 10.433(a).

7

Id.

8

Id. at § 10.433(a)(3).

9

Id. at § 10.433(b).

10

Id.; see also M.R., Docket No. 14-0549 (issued June 11, 2014).

11

See L.D., 59 ECAB 673, 679 (2008).

4

amount of $2,019.34 for the period July 27 to August 23, 2014 was deposited and processed
through Commerce Bank on August 22, 2014 and an EFT check in the amount of $2,019.34 for
the same period July 27 to August 23, 2014 was deposited and processed through New Era Bank
on October 3, 2014.
The Board finds that appellant is at fault in the creation of the overpayment of
compensation for the period July 27 to August 23, 2014 because she accepted two compensation
checks for the same period that she knew or should have known to be incorrect. Appellant
notified OWCP that her bank account information had changed. OWCP promptly reissued her
compensation check and deposited into her New Era Bank account on October 3, 2014.
Appellant knew or should have known that she was not entitled to both the original payment and
the October 3, 2014 replacement check, i.e., that she was not entitled to be paid twice for the
same period of time.12 That OWCP may have been negligent in issuing the August 22, 2014
check to her through Commerce Bank does not mitigate this finding.13 Even if an overpayment
resulted from negligence by OWCP, this does not excuse appellant from accepting payment
which she knew or should have been expected to know she was not entitled to receive.14 As
appellant is at fault in the creation of the overpayment of compensation, she is not eligible for
waiver of recovery.15
LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an individual who is entitled to further payments
and no refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors so as to minimize any hardship.16
The individual who received the overpayment is responsible for providing information about
income, expenses, and assets as specified by OWCP.17 This information is used to determine an
appropriate repayment schedule, if necessary.18
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly reduced appellant’s continuing compensation
benefits by deducting $203.00 every 28 days as a means of recovering the overpayment of
compensation.

12

See M.R., supra note 10.

13

20 C.F.R. § 10.435(a); see William E. McCarty, 54 ECAB 525 (2003).

14

See Diana L. Booth, 52 ECAB 370 (2001).

15

20 C.F.R. § 10.441(b).

16

Id. at § 10.441(a); see 5 U.S.C. § 8129(a).

17

Id. at § 10.438(a).

18

Id.

5

Appellant failed to submit an overpayment recovery questionnaire (OWCP-20) in
response to OWCP’s preliminary overpayment determination. As such, there is limited
information in the record regarding her current financial circumstances. OWCP ordered that
$203.00 be deducted from appellant’s 28-day gross compensation payments of $2,268.92. The
8.95 percent reduction in benefits would resolve appellant’s debt in less than a year. Under the
circumstances, the Board finds that OWCP reasonably imposed a repayment schedule of $203.00
every 28 days to be withheld from appellant’s continuing compensation payments.19
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $2,019.34 for the period July 27 to August 23, 2014. The Board further finds that she was at
fault in the creation of the overpayment and OWCP properly reduced her continuing
compensation benefits by deducting $203.00 every 28 days as a means of recovering the
overpayment of compensation.
ORDER
IT IS HEREBY ORDERED THAT the February 18, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

19

See M.R., supra note 10.

6

